DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 130 declaration (applicant incorrectly labeled it as 132 declaration, but it should have been captioned as 130 declaration) under 37 CFR 1.130(a) filed on September 13, 2022 is sufficient to overcome the 103 rejection of claims 25-27, 29-32, 34-47 and 49-52 based on Haussner et al (WO 2017/125140 A1 which is equivalent to US 2020/0288751 A1) in view of Wright et al (US 2010/0272852 A1).  The declaration clearly provides that the subject matter of the prior art Haussner (WO’140 or US 2020/0288751 A1) was invented by one or more members of instant inventive entity and that the additional author (Lucas Geist) did not contribute to conception of the presently claimed invention.  Thus, the declaration provides evidence of reliance on the exception provisions of 35 USC 102(b)(1)(A) and 102(b)(2)(A) in instant case.
Due to the new ground of rejection, the following rejection is made non-final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-27, 29-32, 35-43, 46, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Astra-Ewos (GB 1 493 425) in view of Wright et al (US 2010/0272852 A1) (with “A Buyer’s Guide to Rendered Fats” (an internet article dated February 2009 obtained from the website: file:///C:/Users/slee2/Downloads/buyersguidetorenderedfats.pdf), which is cited here merely to support the Examiner’s assertion that tallow fat contains free fatty acids).
Astra-Ewos teaches (claim 1, pg.1, lines 15-17 and pg.2, lines 41-43) feeding stuff for ruminant animals (such as cattle or lactating cow) comprising urea (instant non-protein nitrogen compound) coated with a hardened (i.e., hydrogenated to reduce double bonds present – see pg.1, lines 52-54) tallow fat, wherein the fat has a melting point of 50-70oC and the amount of fat is at least 10 wt.% based on the weight of the feeding stuff.  Astra-Ewos teaches (pg.1, lines 15-25 and pg.4, lines 25-31) that by coating urea with the hardened fat, the concentration of ammonia released in the rumen is reduced so that it does not reach toxic levels, and thus the cattle (ruminant animal) can utilize all the nitrogen from the urea (i.e., the nitrogen utilization of the non-protein compound (urea) is improved as instantly recited in claim 25). 
Astra-Ewos does not explicitly state that its hardened (hydrogenated) tallow fat also contains free fatty acid.  However, as evidenced by Table 1 (see also pg.16, left-hand column, 1st paragraph) in “A Buyer’s Guide to Rendered Fats” (hereinafter referred to as “Rendered Fats”), tallow fat already contains free fatty acids (“FFA”), such as oleic acid or palmitic acid (instant C16-C20 fatty acid).
Astra-Ewos does not explicitly teach the amounts for the hydrogenated fat (i.e., instant saturated fat) and for the free fatty acid contained in its hardened tallow.  Wright teaches ([0011]) that ruminant animal feed additives (biologically active substances) that are coated with protective substances, such as fatty acids, hardened animal oils and hardened vegetable oils are stable not only in the rumen but also in the abomasum and subsequent digestive tract, making it difficult for the biologically active substances to be released in the abomasum and subsequent digestive tract.  Wright then teaches ([0036]-[0038]) an improved coating composition that protects a biologically active substance stably in the rumen of a ruminant and yet allows for the effective release, digestion and absorption of the biologically active substance in the abomasum and subsequent digestive tract.  Wright teaches ([0049], [0051], [0052], claims 1, 4-5 and 14) that such improved coating material comprises at least partially or fully hydrogenated vegetable oil (such as palm oil, soybean oil or rapeseed oil) and a modifying agent, such as stearic acid or oleic acid (instant C16-C20 fatty acid), in which the ratio of the modifying agent to the vegetable oil ranges from 2:98 to 20:80.  Based on Wright’s teaching, and also based on the fact that Wright’s coating material has a melting temperature ranging 50-60oC or 60-70oC (see [0050]) and Astra-Ewos’s hardened tallow fat also has a similar melting temperature (50-70oC – see claim 1), it would have been obvious to one skilled in the art to use Wright’s improved coating material as Astra-Ewos’s coating material for the urea with a reasonable expectation of not only protecting the urea stably in the rumen of a ruminant but also allowing for the effective release, digestion and absorption of the urea in the abomasum and subsequent digestive tract.  Wright’s improved coating material  contains the hydrogenated (i.e., saturated) vegetable oil and the modifying agent (oleic acid or stearic acid – instant C16-C20 fatty acid) in the ratio of the modifying agent to the vegetable oil that ranges from 2:98 to 20:80.  This ratio would give 80-98 wt.% hydrogenated (saturated) vegetable oil and 2-20 wt.% modifying agent (oleic acid or stearic acid – instant C16-C20 fatty acid).  These ranges for the saturated vegetable oil (80-98 wt.%) and for the oleic acid or stearic acid (2-20 wt.%) overlap with instant ranges for the saturated fat (60-85 wt.%) and the C16-C20 fatty acid (15-40 wt.%), thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Wright further teaches ([0062]) that the biologically active substance coated with its improved coating material may be used as a feed additive for feeding a ruminant.   
Thus, Astra-Ewos in view of Wright renders obvious instant claims 25-27, 29, 31, 32, 39, 46, 47 and 49-52.  
With respect to instant claim 30, both Astra-Ewos (claims 20 and 21) and Wright ([0057]-[0058]) teach that the coating is to be done in multiple layers, and Wright further teaches ([0057]) that each layer may comprise different coating materials.  Thus, Astra-Ewos in view of Wright renders obvious instant claim 30. 
With respect to instant claims 35-38 and 40-43, although Astra-Ewos in view of Wright does not explicitly state those limitations recited in claims 35-38 and 40-43, since Astra-Ewos in view of Wright teaches instant method of claim 32 for feeding a ruminant, which comprises administering to the ruminant instant composition, the method taught by Astra-Ewos in view of Wright would naturally satisfy those limitations recited in those claims.  Thus, Astra-Ewos in view of Wright renders obvious instant claims 35-38 and 40-43.
Claim(s) 34, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Astra-Ewos (GB 1 493 425) in view of Wright et al (US 2010/0272852 A1) as applied to claim 32 above, and further in view of Whittier (“Urea and NPN for Cattle and Sheep” - Fact Sheet No. 1.608 (June 2011), Colorado State University Extension, obtained from the website: file:///C:/Users/slee2/Downloads/01608.pdf). 
With respect to instant claim 34, Astra-Ewos in view of Whittier does not teach administering forages, feed pellets, grains or any combination thereof to the ruminant.  Whittier teaches (see pg.2, the paragraph under “Urea Is a Protein Replacement”) that when plant protein feeds (such as soybean meal) are high priced, they can be replaced with a lower cost mixture of urea and corn (or similar grain), which gives equivalent amount of protein.  It would have been obvious to one skilled in the art to further add corn or similar grain to Astra-Ewos’s urea composition with a reasonable expectation of lowering the cost of ruminant feed.  Thus, Astra-Ewos in view of Wright and further in view of Whittier renders obvious instant claim 34.
With respect to instant claims 44 and 45, Astra-Ewos in view of Whittier does not explicitly teach instant limitations of these claims.  Whittier teaches (see pg.2, the last paragraph in the middle column) that the urea should be fed in the amount of 0.1-0.25 pounds per head per day to cattle, which is equivalent to 45.4 – 113 grams per day (as calculated by the Examiner).  Whittier also teaches (see pg.2, the first paragraph in the middle column) that the urea-containing supplements should be fed at least daily.  It would have been obvious to one skilled in the art to follow Whittier’s teaching or instruction in feeding Astra-Ewos’s urea formulation to cattle with a reasonable expectation of success.  Thus, Astra-Ewos in view of Wright and further in view of Whittier renders obvious instant claims 44 and 45. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-27, 29-32, 35-43, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9, 10 and 14 of copending Application No. 16/651,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1, 5, 6, 9 of App.’062 teaches a composition for feeding a ruminant, which comprises (i) a non-protein nitrogen compound and (ii) a coating surrounding the non-protein nitrogen compound, wherein the coating comprises one or more layers of a mixture containing 60-85 wt.% of a saturated fat (such as a hydrogenated vegetable oil) and 15-40 wt.% of a fatty acid (such as palmitic acid, oleic acid or stearic acid).  Since claim 1 of App.’062 teaches that its composition is for feeding a ruminant, it would have been obvious to one skilled in the art to administer the composition of claim 1 of App.’062 to a ruminant (as a feed material) with a reasonable expectation of success.  Thus, claims 1, 5, 6, 9, 10 and 14 of App.’062 render obvious instant claims 25-27, 29-32, 35-43, 46 and 47 (since claims of App.’062 teach instant composition of claim 25, when one administers the composition of App.’062 to a ruminant, such administration would naturally bring the results as recited in claims 35-43).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25-27, 31, 32, 35-43, 46, 47 and 49-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 and 24 of copending Application No. 16/070,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 16 teaches a ruminal by-pass composition comprising a non-protein nitrogen compound (such as urea) and a rumen by-pass agent, which is a coating surrounding the non-protein nitrogen compound, and the coating essentially consists of a hydrogenated vegetable oil (instant saturated fat).  Claim 24 furthermore teaches that the rumen by-pass agent is a composition comprising hydrogenated vegetable oils and fatty acids.  Although claims of App.’583 do not expressly teach instant ranges for the amounts of saturated fat and fatty acid, since claims 16 and 24 of App.’583 teach a coating composed of a rumen by-pass agent containing hydrogenated vegetable oils (instant saturated fat) and fatty acids, instant ranges for the amounts of saturated fat (such as hydrogenated vegetable oils) and fatty acid would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Claim 16 of App.’583 states that the ruminal by-pass composition is suitable for ingestion by a ruminant.  Thus, it would have been obvious to one skilled in the art to administer the ruminal by-pass composition of claims of App.’583 to a ruminant with a reasonable expectation of successful ingestion by a ruminant.  Thus, claims 16, 17 and 24 of App.’583 render obvious instant claims 25-27, 31, 32, 35-43, 46, 47 and 49-52 (since claims of App.’583 teach/renders obvious instant composition of claim 25, when one administers the composition of App.’583 to a ruminant, such administration would naturally bring the results as recited in claims 35-43). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 15, 2022